 

 Exhibit 10.21

 

ADDENDUM TO

 

EMPLOYMENT AGREEMENT

 

As of the 1st day of January 2016, this ADDENDUM TO EMPLOYMENT AGREEMENT
(“Agreement”) is entered into by and FTE Networks, Inc, a Nevada corporation
(the “Company”), and Carlie Ancor undersigned individual (“Executive”).

 

WHEREAS, the Company and Executive entered into certain employment agreement
dated October 26, 2015 (“Employment Agreement”), attached hereto as Exhibit A.

 

WHEREAS, parties desire to modify the terms of the Employment Agreement to
change the title of the Executive.

 

NOW, THEREFORE, for $100.00 and other good and valuable consideration, receipt
of which is hereby acknowledged by Executive, the Company and Executive agree to
modify the Employment Agreement as follows:

 

1.Executive has agreed to continue to serve as an executive officer of the
Company as the Chief Technology Officer (“CTO”) for the remaining term of the
Agreement.



2.All other terms and conditions of the Employment Agreement shall remain in
full force and effect.

 

FTE NETWORKS, INC. EXECUTIVE

 

By:     By:     Michael Palleschi, CEO and Chairman   Carlie Ancor   Date :  
Date :

 

 1 

 

